
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3671
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22 (legislative
			 day, March 19), 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To promote Department of the Interior
		  efforts to provide a scientific basis for the management of sediment and
		  nutrient loss in the Upper Mississippi River Basin, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Upper Mississippi River Basin
			 Protection Act.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2.
				Definitions.
					Sec. 3. Reliance on sound
				science.
					Title I—Sediment and nutrient
				monitoring network
					Sec. 101. Establishment of
				monitoring network.
					Sec. 102. Data collection and
				storage responsibilities.
					Sec. 103. Relationship to
				existing sediment and nutrient monitoring.
					Sec. 104. Collaboration with
				other public and private monitoring efforts.
					Sec. 105. Reporting
				requirements.
					Sec. 106. National Research
				Council assessment.
					Title II—Computer modeling and
				research
					Sec. 201. Computer modeling and
				research of sediment and nutrient sources.
					Sec. 202. Use of electronic
				means to distribute information.
					Sec. 203. Reporting
				requirements.
					Title III—Authorization of
				appropriations and related matters
					Sec. 301. Authorization of
				appropriations.
					Sec. 302. Cost-sharing
				requirements.
				
			2.DefinitionsIn this Act:
			(1)The terms Upper Mississippi River
			 Basin and Basin mean the watershed portion of the Upper
			 Mississippi River and Illinois River basins, from Cairo, Illinois, to the
			 headwaters of the Mississippi River, in the States of Minnesota, Wisconsin,
			 Illinois, Iowa, and Missouri. The designation includes the Kaskaskia watershed
			 along the Illinois River and the Meramec watershed along the Missouri
			 River.
			(2)The terms Upper Mississippi River
			 Stewardship Initiative and Initiative mean the activities
			 authorized or required by this Act to monitor nutrient and sediment loss in the
			 Upper Mississippi River Basin.
			(3)The term sound science refers
			 to the use of accepted and documented scientific methods to identify and
			 quantify the sources, transport, and fate of nutrients and sediment and to
			 quantify the effect of various treatment methods or conservation measures on
			 nutrient and sediment loss. Sound science requires the use of documented
			 protocols for data collection and data analysis, and peer review of the data,
			 results, and findings.
			3.Reliance on sound scienceIt is the policy of Congress that Federal
			 investments in the Upper Mississippi River Basin must be guided by sound
			 science.
		ISediment and nutrient monitoring
			 network
			101.Establishment of monitoring
			 network
				(a)EstablishmentAs part of the Upper Mississippi River
			 Stewardship Initiative, the Secretary of the Interior shall establish a
			 sediment and nutrient monitoring network for the Upper Mississippi River Basin
			 for the purposes of—
					(1)identifying and evaluating significant
			 sources of sediment and nutrients in the Upper Mississippi River Basin;
					(2)quantifying the processes affecting
			 mobilization, transport, and fate of those sediments and nutrients on land and
			 in water;
					(3)quantifying the transport of those
			 sediments and nutrients to and through the Upper Mississippi River
			 Basin;
					(4)recording changes to sediment and nutrient
			 loss over time;
					(5)providing coordinated data to be used in
			 computer modeling of the Basin, pursuant to section 201; and
					(6)identifying major sources of sediment and
			 nutrients within the Basin for the purpose of targeting resources to reduce
			 sediment and nutrient loss.
					(b)Role of United States Geological
			 SurveyThe Secretary of the
			 Interior shall carry out this title acting through the office of the Director
			 of the United States Geological Survey.
				102.Data collection and storage
			 responsibilities
				(a)Guidelines for data collection and
			 storageThe Secretary of the
			 Interior shall establish guidelines for the effective design of data collection
			 activities regarding sediment and nutrient monitoring, for the use of suitable
			 and consistent methods for data collection, and for consistent reporting, data
			 storage, and archiving practices.
				(b)Release of dataData resulting from sediment and nutrient
			 monitoring in the Upper Mississippi River Basin shall be released to the public
			 using generic station identifiers and hydrologic unit codes. In the case of a
			 monitoring station located on private lands, information regarding the location
			 of the station shall not be disseminated without the landowner’s
			 permission.
				103.Relationship to existing sediment and
			 nutrient monitoring
				(a)InventoryTo the maximum extent practicable, the
			 Secretary of the Interior shall inventory the sediment and nutrient monitoring
			 efforts, in existence as of the date of the enactment of this Act, of Federal,
			 State, local, and nongovernmental entities for the purpose of creating a
			 baseline understanding of overlap, data gaps and redundancies.
				(b)IntegrationOn the basis of the inventory, the
			 Secretary of the Interior shall integrate the existing sediment and nutrient
			 monitoring efforts, to the maximum extent practicable, into the sediment and
			 nutrient monitoring network required by section 101.
				(c)Consultation and use of existing
			 dataIn carrying out this
			 section, the Secretary of the Interior shall make maximum use of data in
			 existence as of the date of the enactment of this Act and of ongoing programs
			 and efforts of Federal, State, tribal, local, and nongovernmental entities in
			 developing the sediment and nutrient monitoring network required by section
			 101.
				(d)Coordination with Long-Term estuary
			 assessment projectThe
			 Secretary of the Interior shall carry out this section in coordination with the
			 long-term estuary assessment project authorized by section 902 of the Estuaries
			 and Clean Waters Act of 2000 (Public Law 106–457;
			 33 U.S.C.
			 2901 note).
				104.Collaboration with other public and private
			 monitoring effortsTo
			 establish the sediment and nutrient monitoring network, the Secretary of the
			 Interior shall collaborate, to the maximum extent practicable, with other
			 Federal, State, tribal, local and private sediment and nutrient monitoring
			 programs that meet guidelines prescribed under section 102(a), as determined by
			 the Secretary.
			105.Reporting requirementsThe Secretary of the Interior shall report
			 to Congress not later than 180 days after the date of the enactment of this Act
			 on the development of the sediment and nutrient monitoring network.
			106.National Research Council
			 assessmentThe National
			 Research Council of the National Academy of Sciences shall conduct a
			 comprehensive water resources assessment of the Upper Mississippi River
			 Basin.
			IIComputer modeling and research
			201.Computer modeling and research of sediment
			 and nutrient sources
				(a)Modeling program requiredAs part of the Upper Mississippi River
			 Stewardship Initiative, the Director of the United States Geological Survey
			 shall establish a modeling program to identify significant sources of sediment
			 and nutrients in the Upper Mississippi River Basin.
				(b)RoleComputer modeling shall be used to identify
			 subwatersheds which are significant sources of sediment and nutrient loss and
			 shall be made available for the purposes of targeting public and private
			 sediment and nutrient reduction efforts.
				(c)ComponentsSediment and nutrient models for the Upper
			 Mississippi River Basin shall include the following:
					(1)Models to relate nutrient loss to
			 landscape, land use, and land management practices.
					(2)Models to relate sediment loss to
			 landscape, land use, and land management practices.
					(3)Models to define river channel nutrient
			 transformation processes.
					(d)Collection of ancillary
			 informationAncillary
			 information shall be collected in a GIS format to support modeling and
			 management use of modeling results, including the following:
					(1)Land use data.
					(2)Soils data.
					(3)Elevation data.
					(4)Information on sediment and nutrient
			 reduction improvement actions.
					(5)Remotely sense data.
					202.Use of electronic means to distribute
			 informationNot later than 90
			 days after the date of the enactment of this Act, the Director of the United
			 States Geological Survey shall establish a system that uses the
			 telecommunications medium known as the Internet to provide information
			 regarding the following:
				(1)Public and private programs designed to
			 reduce sediment and nutrient loss in the Upper Mississippi River Basin.
				(2)Information on sediment and nutrient levels
			 in the Upper Mississippi River and its tributaries.
				(3)Successful sediment and nutrient reduction
			 projects.
				203.Reporting requirements
				(a)Monitoring activitiesCommencing 1 year after the date of the
			 enactment of this Act, the Director of the United States Geological Survey
			 shall provide to Congress and make available to the public an annual report
			 regarding monitoring activities conducted in the Upper Mississippi River
			 Basin.
				(b)Modeling activitiesEvery 3 years, the Director of the United
			 States Geological Survey shall provide to Congress and make available to the
			 public a progress report regarding modeling activities.
				IIIAuthorization of appropriations and related
			 matters
			301.Authorization of appropriations
				(a)United States Geological Survey
			 activitiesThere is
			 authorized to be appropriated to the United States Geological Survey $6,250,000
			 each fiscal year to carry out this Act (other than section 106). Of the amounts
			 appropriated for a fiscal year pursuant to this authorization of
			 appropriations, one-third shall be made available for the United States
			 Geological Survey Cooperative Water Program and the remainder shall be made
			 available for the United States Geological Survey Hydrologic Networks and
			 Analysis Program.
				(b)Water resource and water quality management
			 assessmentThere is
			 authorized to be appropriated $650,000 to allow the National Research Council
			 to perform the assessment required by section 106.
				302.Cost-sharing requirementsFunds made available for the United States
			 Geological Survey Cooperative Water Program under section 301(a) shall be
			 subject to the same cost-sharing requirements as specified in the last proviso
			 under the heading “United States
			 Geological Survey-surveys, investigations, and research” of
			 the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2006 (Public Law 109–54; 119 Stat. 510;
			 43 U.S.C.
			 50).
			
	
		
			Passed the House of
			 Representatives March 19, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
